Citation Nr: 0724511	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.

3. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

4. Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 and August 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Fargo, North Dakota.  The veteran 
testified before the undersigned Veterans Law Judge in May 
2007; a transcript of that hearing is associated with the 
claims folder.

The issues of whether new and material evidence has been 
obtained to reopen claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, and a right 
ankle disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony received at a May 2007 Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an initial 
evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2006).  In 
May 2007, the veteran testified that he was withdrawing his 
appeal regarding the issue of entitlement to an initial 
evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess 
of 20 percent for degenerative joint disease of the left 
ankle is dismissed.





REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

I. VCAA Notice

The veteran was previously denied service connection for 
bilateral hearing loss, tinnitus, and a right ankle disorder.  
An April 2005 rating decision indicates that the veteran has 
not yet presented competent evidence that any of these 
disabilities were incurred during service or are due to 
service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The RO reopened the veteran's claims by rating decision dated 
in November 2005.  However, the underlying service connection 
claims remained denied following a readjudication of these 
claims on their merits.  The veteran timely appealed the 
November 2005 rating decision.  Although the RO has reopened 
the veteran's previously disallowed claims, the Board notes 
that it is not bound by such decision.  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  That being said, the Board concludes that a remand is 
necessary to provide appropriate VCAA notice regarding the 
veteran's request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the claims folder, the Board 
concludes that the veteran has not been provided appropriate 
VCAA notice following his request to reopen his previously 
disallowed claims.  In fact, the only notice letter sent to 
the veteran following the initiation of these claims was a 
March 2006 letter providing notice regarding the 
establishment of a disability rating and an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded).  In light of such obvious 
notice error, the Board finds that these issues must be 
remanded for proper notice in accordance with the VCAA and 
Kent.

II. Missing VA Treatment Records

With respect to the veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for a right ankle disorder, the Board observes 
that the current medical evidence of record does not contain 
a current diagnosis of a right ankle disability.  However, at 
his May 2007 Board hearing, the veteran testified that he was 
treated at the Bismarck, North Dakota Community Based 
Outpatient Clinic (CBOC) in February 2007 for a bilateral 
ankle disorder.  Thus, it appears that there are outstanding 
VA treatment records which may demonstrate a current 
disability.  As such records are pertinent to the claim on 
appeal and VA has a duty to obtain all outstanding identified 
VA treatment records, the Board concludes that a remand is 
necessary to obtain these treatment records identified by the 
veteran.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA treatment 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied with respect to 
the veteran's request to reopen his claims 
of entitlement to service connection for 
bilateral hearing loss, tinnitus, and a 
right ankle disability.  See also 38 
C.F.R. § 3.159 (2005).  The AOJ should 
provide the veteran with notice regarding 
the veteran's underlying claims of service 
connection, as well as notice regarding 
what constitutes new and material evidence 
and what evidence and information is 
necessary to reopen his previously 
disallowed claims.  See 38 C.F.R. § 3.156; 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2. Obtain any VA treatment records from 
the Bismarck, North Dakota CBOC for the 
period from January 2007 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3. Following completion of the above, 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefits sought on appeal remains denied, 
the veteran, and his representative, if 
any, should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


